


Exhibit 10.14

 

March 25, 1992

 

Aspen Technology, Inc.
251 Vassar Street
Cambridge, Massachusetts 02139

 

Gentlemen:

 

We understand that you are engaged in the development, licensing and financing
of computer software systems, and that you may from time to time offer to us for
purchase software license financing contracts arising out of such business. 
This letter sets forth the price we will pay for, and the terms and conditions
which will be applicable to, any such contracts or other agreements that we may
elect to purchase from you.

 

1.                                       Definitions.

 

The following terms, wherever used in this Agreement, shall have the meanings
ascribed to them in this paragraph:

 


(A)                                  “ADJUSTMENT AMOUNT” MEANS THE AMOUNT
DETERMINED IN ACCORDANCE WITH PARAGRAPH 1(N) OR PARAGRAPH 1(O) HERETO.  THE
ADJUSTMENT AMOUNT COMPENSATES US FOR THE INITIAL DIRECT COSTS WE INCURRED WHEN
PURCHASING THE CONTRACT TO WHICH IT RELATES.


 


(B)                                 “BALANCE OF PAYMENT” OF A CONTRACT AT ANY
TIME MEANS THE TOTAL PAYMENTS THEN DUE AND TO BECOME DUE UNDER THE CONTRACT.


 


(C)                                  “CONTRACT” MEANS A NON-CANCELABLE FULL
PAY-OUT FINANCING AGREEMENT ARISING OUT OF THE LICENSING OF SOFTWARE.


 


(D)                                 “CURRENCY EXCHANGE AGREEMENT” MEANS ANY
AGREEMENT ENTERED INTO BETWEEN US AND A THIRD PARTY PROVIDING, IN EFFECT, FOR
THE PAYMENT TO THE THIRD PARTY FROM US OF THE AMOUNT OF INTERNATIONAL CURRENCY
PAYMENTS UNDER AN INTERNATIONAL CONTRACT, AND ALSO PROVIDING FOR THE PAYMENT TO
US BY THE THIRD PARTY, AT CHICAGO, ILLINOIS OF SPECIFIED U.S. DOLLAR AMOUNTS AT
THE TIME OF OUR PAYMENT OF THE INTERNATIONAL CURRENCY TO THE THIRD PARTY.


 


(E)                                  “DISCOUNT RATE” FOR ANY CONTRACT PURCHASED
BY US MEANS THE RATE USED TO DETERMINE OUR PURCHASE PRICE FOR THE CONTRACT.


 


(F)                                    “DOMESTIC CONTRACT” MEANS A
DOLLAR-DENOMINATED CONTRACT WHICH IS NOT AN INTERNATIONAL CONTRACT.


 


(G)                                 “ELIGIBLE CONTRACT” MEANS A CONTRACT
PURCHASED BY US WHICH MEETS ALL OF THE REQUIREMENTS SET FORTH IN PARAGRAPH 5;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING THAT A CONTRACT IS OTHERWISE AN ELIGIBLE
CONTRACT, UPON A BREACH OF THE COVENANT SET FORTH IN PARAGRAPH 6(E), OR A BREACH
OF ANY OF YOUR OTHER COVENANTS OR AGREEMENTS WHICH BREACH REMAINS UNREMEDIED
THIRTY

 

--------------------------------------------------------------------------------


 


(30) DAYS AFTER NOTICE FROM US, THE CONTRACT AND ALL OTHER CONTRACTS SHALL CEASE
TO BE ELIGIBLE CONTRACTS.


 


(H)                                 “INTERNATIONAL CONTRACT” MEANS A CONTRACT
UNDER WHICH THE OBLIGOR IS AN ENTITY ORGANIZED UNDER THE LAWS OF, AND/OR IS
CONDUCTING BUSINESS SUCH THAT THE SOFTWARE COVERED UNDER THE CONTRACT WILL BE
USED IN A JURISDICTION OTHER THAN THE UNITED STATES OF AMERICA.


 


(I)                                     “INTERNATIONAL CURRENCY” MEANS A
CURRENCY OTHER THAN UNITED STATES DOLLAR.


 


(J)                                     “OBLIGOR” MEANS ANY PARTY OBLIGATED IN
RESPECT OF A CONTRACT OTHER THAN THE DEVELOPER OR LICENSOR OF THE SOFTWARE
COVERED THEREBY.


 


(K)                                  “OBLIGOR DEFAULT” MEANS:  (I) FAILURE OF AN
OBLIGOR UNDER ANY DOMESTIC CONTRACT TO MAKE A PAYMENT WITHIN THIRTY (30) DAYS OF
THE DUE DATE OF THE DUE DATE OF THAT PAYMENT; (II) THE FAILURE OF AN OBLIGOR
UNDER ANY INTERNATIONAL CONTRACT TO MAKE A PAYMENT WITHIN FORTY-FIVE (45) DAYS
OF THE DUE DATE OF THAT PAYMENT; (III) THE MAKING BY ANY OBLIGOR OF AN
ASSIGNMENT OF ALL OR A SUBSTANTIAL PART OF ITS ASSETS FOR THE BENEFIT OF
CREDITORS, OR INSTITUTION OF ANY PROCEEDING BY OR AGAINST ANY OBLIGOR ALLEGING
THAT THE OBLIGOR IS INSOLVENT OR UNABLE TO PAY ITS DEBTS AS THEY MATURE IF SUCH
PROCEEDING IS NOT WITHDRAWN OR DISMISSED WITHIN SIXTY (60) DAYS AFTER ITS
INSTITUTION; (IV) ENTRY OF ANY FINAL JUDGMENT (WHICH UNDER GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES WOULD BE DEEMED MATERIAL) AGAINST ANY OBLIGOR REMAINING
UNSATISFIED FOR A PERIOD OF THIRTY (30) DAYS IF SUCH JUDGMENT IS DEEMED BY US TO
BE A MATERIAL FACTOR IN THE CREDITWORTHINESS OF THE OBLIGOR; (V) DISSOLUTION,
MERGER, CONSOLIDATION OR TRANSFER OF A SUBSTANTIAL PART OF THE PROPERTY OF ANY
OBLIGOR WHICH IS A CORPORATION OR A PARTNERSHIP, IF SUCH DISSOLUTION, MERGER,
CONSOLIDATION OR TRANSFER IS DEEMED BY US TO BE A MATERIAL ADVERSE FACTOR IN
DETERMINING THE CREDITWORTHINESS OF SUCH OBLIGOR; OR (VII) FALSITY IN ANY
MATERIAL RESPECT AS OF THE DATE MADE IN ANY STATEMENT, REPRESENTATION OR
WARRANTY OF ANY OBLIGOR IN CONNECTION WITH ANY CONTRACT.


 


(L)                                     “OBLIGOR GUARANTY” MEANS ANY GUARANTY
GIVEN TO YOU (OR UNDER WHICH YOU HAVE RIGHTS) BY ANY PERSON OR ENTITY
GUARANTEEING THE PAYMENT AND/OR PERFORMANCE OF A CONTRACT PURCHASED BY US.


 


(M)                               “PAYMENT” MEANS ANY PAYMENT, WHETHER OR NOT
EARNED BY PERFORMANCE, RECEIVABLE BY THE DEVELOPER OR LICENSOR OF THE SOFTWARE
ON ACCOUNT OF A CONTRACT PURCHASED BY US.


 


(N)                                 “REPURCHASE PRICE” OF A DOMESTIC CONTRACT
PURCHASED BY US MEANS, AT ANY TIME, THE SUM OF (I) THE PRESENT VALUE OF THE
BALANCE OF PAYMENT OF THE CONTRACT AT THAT TIME, CALCULATED USING THE DISCOUNT
RATE FOR SUCH CONTRACT, PLUS (II) AN ADJUSTMENT AMOUNT FOR SUCH CONTRACT EQUAL
TO ONE PERCENT (1.0%) OF THE AMOUNT, DETERMINED UNDER CLAUSE (I) OF THIS
SENTENCE.


 


(O)                                 “REPURCHASE PRICE” OF AN INTERNATIONAL
CONTRACT MEANS THE SUM OF (I) THE GREATER OF (A) THE PRESENT VALUE, CALCULATED
USING THE DISCOUNT RATE FOR SUCH CONTRACT, OF THE DOLLAR PAYMENTS DUE UNDER THE
CONTRACT OR DUE TO US UNDER ANY CURRENCY EXCHANGE AGREEMENT EXISTING WITH
RESPECT TO SUCH CONTRACT, PLUS, IF ANY CURRENCY EXCHANGE AGREEMENT WHICH HAS
BEEN ENTERED INTO WITH THE CONTRACT IS TERMINATED OR CANCELED IN CONNECTION WITH
THE REPURCHASE OR OUR INABILITY TO TRANSFER THE PAYMENTS DUE- UNDER THE CONTRACT
TO OUR COUNTERPARTY UNDER THE CURRENCY EXCHANGE AGREEMENT, THE AMOUNT PAYABLE TO
OUR COUNTERPARTY UNDER SUCH CURRENCY EXCHANGE AGREEMENT ON ACCOUNT OF THE
TERMINATION OR BREAKAGE OF THE CURRENCY EXCHANGE AGREEMENT, OR

 

2

--------------------------------------------------------------------------------


 


(B) THE AMOUNT OF LUMP SUM DOLLAR PAYMENT QUOTED OR CONTRACTED FOR BY US UNDER A
CURRENCY EXCHANGE AGREEMENT TO ACQUIRE THE AMOUNT(S) OF INTERNATIONAL CURRENCY
PAYMENTS DUE FROM US TO OUR COUNTERPARTY UNDER A CURRENCY EXCHANGE AGREEMENT
ENTERED INTO-WITH RESPECT TO THE CONTRACT, PLUS (II) AN ADJUSTMENT AMOUNT EQUAL
TO ONE PERCENT (1%) OF THE GREATER OF ITEMS (A) OR (B) IN CLAUSE (I) OF THIS
SENTENCE PLUS (III) THE AMOUNT, IF ANY OF COSTS, FEES OR EXPENSES INCURRED BY US
IN CONNECTION WITH THE CONTRACT WHICH HAVE NOT BEEN REIMBURSED BY THE OBLIGOR
THEREUNDER, PLUS (IV) INTEREST AT THE RATE OF      PERCENT (12%) PER ANNUM ON
ANY EXPENSE, FEE, COST OR EXPENDITURE MADE OR INCURRED BY US WITH RESPECT TO THE
CONTRACT FROM THE DATE OF INCURRENCE THROUGH THE DATE OF YOUR PAYMENT THEREOF.


 


(P)                                 “SOFTWARE” MEANS SOFTWARE PRODUCTS LICENSED
BY YOU UNDER LICENSE AGREEMENTS WITH OBLIGORS.


 

2.                                       Purchase Price.

 


(A)                                  YOU MAY, BUT SHALL NOT BE REQUIRED TO,
OFFER US THE RIGHT TO PURCHASE ANY DOMESTIC CONTRACT THAT YOU EXECUTE AND WE MAY
ELECT TO PURCHASE OR DECLINE TO PURCHASE ANY DOMESTIC CONTRACT SO OFFERED.  IF
WE FOR ANY REASON REFUSE TO BUY ANY DOMESTIC CONTRACT OFFERED TO US WITHIN TEN
(10) DAYS AFTER THE OFFER HAS BEEN MADE, THEN YOU MAY OFFER THE CONTRACT TO ANY
OTHER PURCHASER.  THE PURCHASE PRICE OF A DOMESTIC CONTRACT SHALL BE COMPUTED AS
OF THE DATE OF PURCHASE BY DISCOUNTING THE BALANCE OF PAYMENT AT THE THEN
APPLICABLE DISCOUNT RATE SET FORTH IN SCHEDULE A ATTACHED HERETO AND MADE A PART
HEREOF (AS THE SAME MAY FROM TIME TO TIME BE REVISED BY US BY WRITTEN REVISIONS
WHICH WE SHALL PROVIDE TO YOU).


 


(B)                                 YOU MAY OFFER US THE RIGHT TO PURCHASE ANY
INTERNATIONAL CONTRACT THAT YOU EXECUTE AND WE MAY ELECT TO PURCHASE OR DECLINE
TO PURCHASE ANY INTERNATIONAL CONTRACT SO OFFERED, PROVIDED HOWEVER, THAT YOU
WILL NOT BE REQUIRED TO OFFER, AND WE WILL BE UNDER NO OBLIGATION OF ANY KIND TO
CONSIDER THE PURCHASE OF INTERNATIONAL CONTRACTS DENOMINATED IN ANY
INTERNATIONAL CURRENCY OR INVOLVING ANY NATION OR JURISDICTION NOT PREVIOUSLY
APPROVED BY US IN WRITING.  IF WE FOR ANY REASON REFUSE TO BUY ANY INTERNATIONAL
CONTRACT OFFERED TO US WITHIN TEN (10) DAYS AFTER THE OFFER HAS BEEN MADE, THEN
YOU MAY OFFER THE INTERNATIONAL CONTRACT TO ANOTHER PURCHASER, UNLESS WE SHALL
HAVE ENTERED INTO ANY CURRENCY EXCHANGE AGREEMENT IN ANTICIPATION OF OUR
PURCHASE OF SUCH INTERNATIONAL CONTRACT, IN WHICH CASE AN ADDITIONAL FIVE
(5) DAYS SHALL BE ALLOWED TO US TO PURCHASE THE CONTRACT PRIOR TO YOUR OFFERING
SUCH CONTRACT TO A THIRD PARTY.  THE PURCHASE PRICE ORAN INTERNATIONAL CONTRACT
SHALL BE COMPUTED AS OF THE DATE OF PURCHASE BY DISCOUNTING, AT THE THEN
APPLICABLE DISCOUNT RATE SET FORTH IN SCHEDULE A HERETO, EITHER (I) THE BALANCE
OF PAYMENT (NET OF ANY SPECIAL COSTS OF COLLECTION, TRANSFER OR RECEIPT WHICH
ARE TO BE INCURRED WITH RESPECT THERETO) OF DOLLAR-DENOMINATED INTERNATIONAL
CONTRACTS, OR (II) THE AMOUNT OF NET DOLLAR PAYMENTS QUOTED TO US OR CONTRACTED
FOR BY US UNDER A CURRENCY EXCHANGE AGREEMENT IN EXCHANGE FOR THE BALANCE OF
PAYMENT (NET OF ANY SPECIAL COSTS OF COLLECTION, TRANSFER OR RECEIPT WHICH ARE
TO BE INCURRED WITH RESPECT THERETO) OF INTERNATIONAL CURRENCY-DENOMINATED
INTERNATIONAL CONTRACTS.


 


(C)                                  ON THE DATE OF OUR PURCHASE OF A CONTRACT
WE WILL FIRST APPLY THE PROCEEDS REPRESENTING THE PURCHASE PRICE TO BE PAID BY
US AGAINST ANY PAYMENTS YOU ARE THEN REQUIRED TO MAKE TO US UNDER THE TERMS OF
THIS AGREEMENT AND THEN WE WILL PAY ANY REMAINDER TO YOU IN CASH.

 

3

--------------------------------------------------------------------------------


 

3.                                       Assignment of Contracts, Payments and
Equipment.

 

At the time of our purchase of a Contract, you will assign to us all of your
right, title and interest in, to and under (i) all Payments due and to become
due under or with respect to the Contract and in, to and under the Contract
insofar as the Contract relates to the Payments, the right to receive payments,
and/or the licensor’s or financer’s right to enforce Payment obligations or
avail itself of remedies in the event of any breach of the Contract, (ii) all
Obligor Guaranties, and (iii) all general intangibles (as defined in the Uniform
Commercial Code) relating to or arising out of items (i) and (ii) above.

 

4.                                       Representations and Warranties.

 

You hereby represent and warrant (each representation and warranty shall be
considered as having been restated and ratified in connection with the sale of a
Contract to us as an inducement to us to purchase the Contract) that, as of the
date of this Agreement:

 


(A)                                  YOU ARE A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF MASSACHUSETTS AND YOU
ARE DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN CORPORATION AUTHORIZED TO
DO BUSINESS IN EACH STATE OR JURISDICTION WHERE SUCH QUALIFICATION IS NECESSARY.


 


(B)                                 YOU ARE DULY AUTHORIZED TO EXECUTE AND
DELIVER THIS AGREEMENT, AND ARE AND WILL (AS LONG AS THIS AGREEMENT IS IN EFFECT
AND THEREAFTER UNTIL PAYMENT IN FULL OF ALL AMOUNTS DUE AND OWING US PURSUANT TO
ANY CONTRACT OR THIS AGREEMENT) CONTINUE TO BE, DULY AUTHORIZED TO PERFORM ALL
OF YOUR OBLIGATIONS UNDER THIS AGREEMENT AND UNDER EACH INSTRUMENT AND DOCUMENT
DELIVERED IN CONNECTION WITH THIS AGREEMENT.


 


(C)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY YOU DOES NOT, AND THE PERFORMANCE BY YOU OF YOUR OBLIGATIONS UNDER
THIS AGREEMENT WILL NOT, CONFLICT WITH ANY PROVISION OF LAW, RULE OR REGULATION
OR OF YOUR CHARTER OR BY-LAWS OR OF ANY AGREEMENT OR COURT OR ADMINISTRATIVE
ORDER, JUDGMENT OR DECREE BINDING UPON YOU


 


(D)                                 YOU HAVE DELIVERED TO US COPIES OF (I) YOUR
MOST RECENT ANNUAL AUDITED FINANCIAL STATEMENTS, PREPARED AND CERTIFIED BY AN
INDEPENDENT FIRM OF CERTIFIED PUBLIC ACCOUNTANTS SATISFACTORY TO US, IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A BASIS
CONSISTENT WITH THAT OF THE PRECEDING FISCAL YEAR AND PRESENTING FAIRLY YOUR
FINANCIAL CONDITION AS AT SUCH DATE, AND THE RESULTS OF YOUR OPERATIONS FOR THE
TWELVE (12) MONTH PERIOD THEN ENDED AND (II) YOUR MOST RECENT QUARTERLY
FINANCIAL STATEMENTS, PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES APPLIED ON A BASIS CONSISTENT WITH THAT OF THE PRECEDING FISCAL
QUARTER AND PRESENTING FAIRLY YOUR FINANCIAL CONDITION AS AT SUCH DATE AND THE
RESULTS OF YOUR OPERATIONS FOR THE QUARTER THEN ENDED, CERTIFIED AS TRUE AND
CORRECT BY YOUR CHIEF FINANCIAL OFFICER; AND SINCE THE DATE OF THE ABOVE
DESCRIBED FINANCIAL STATEMENTS THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN YOUR
FINANCIAL CONDITION.


 


(E)                                  YOU HAVE DELIVERED TO US A SCHEDULE OF
MATERIAL LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING AGAINST YOU (INCLUDING
ESTIMATES OF THE DOLLAR AMOUNTS INVOLVED).  OTHER THAN ANY LIABILITY INCIDENT TO
THE LITIGATION OR PROCEEDINGS DISCLOSED IN SUCH SCHEDULE, YOU HAVE NO

 

4

--------------------------------------------------------------------------------


 


CONTINGENT LIABILITIES NOT PROVIDED FOR OR DISCLOSED IN THE FINANCIAL STATEMENTS
REFERRED TO IN PARAGRAPH 4(D).


 


(F)                                    YOUR CHIEF EXECUTIVE OFFICE AND PRINCIPAL
PLACE OF BUSINESS IS LOCATED AT THE ADDRESS SET FORTH ON THE FIRST PAGE HEREOF
UNLESS ANOTHER ADDRESS IS SPECIFIED
HERE:                                                                                                                           .

 

5.                                       Eligibility Requirements.

 

In order for a Contract to be an Eligible Contract, all of the following must be
true and correct with respect to the Contract, the Payments due under the
Contract and the Software covered by the Contract:

 


(A)                                  THE OBLIGOR UNDER THE CONTRACT HAS WAIVED
ALL DEFENSES AGAINST THE ASSIGNEE OF THE LICENSOR;


 


(B)                                 THE CONTRACT ARISES FROM A BONA FIDE,
FINANCING OF THE SOFTWARE DESCRIBED IN THE CONTRACT AND THE SOFTWARE IS IN ALL
RESPECTS IN ACCORD WITH THE REQUIREMENTS OF THE CONTRACT AND HAS BEEN DELIVERED
TO, INSTALLED AND UNQUALIFIEDLY ACCEPTED BY THE OBLIGOR-LICENSEE UNDER THE
CONTRACT;


 


(C)                                  THE CONTRACT AND THE RELATED SOFTWARE
COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS (INCLUDING, WITHOUT LIMITATION,
INTEREST/USURY LAWS); THE CONTRACT IS GENUINE, VALID, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, ACCURATELY DESCRIBES THE RELATED SOFTWARE AND THE PAYMENTS DUE
UNDER THE CONTRACT, AND IS IN ALL RESPECTS WHAT IT PURPORTS TO BE; THE CONTRACT,
THE PAYMENTS DUE UNDER THE CONTRACT AND ALL PROCEEDS THEREOF ARE NOT SUBJECT TO
ANY LIEN, CLAIM, OR SECURITY INTEREST EXCEPT THE INTEREST OF THE
OBLIGOR-LICENSEE OF THE SOFTWARE; YOU HAVE AN UNCONDITIONAL, NON-TERMINABLE
RIGHT TO LICENSE, RELICENSE OR SUBLICENSE THE SOFTWARE COVERED UNDER THE
CONTRACT FOR THE FULL TERM OF THE CONTRACT; AND THE CONTRACT IS ONE WHICH WE ARE
AND WILL CONTINUE TO BE AUTHORIZED BY LAW TO PURCHASE AND HOLD;


 


(D)                                 AT THE TIME OF OUR PURCHASE OF THE CONTRACT,
YOU HAD (I) GOOD TITLE TO THE CONTRACT, THE PAYMENTS DUE UNDER THE CONTRACT, AND
EACH OBLIGOR GUARANTY RELATED TO THE CONTRACT, FREE OF ALL LIENS, CLAIMS OR
SECURITY INTERESTS; (II) AND AN UNIMPAIRED RIGHT TO LICENSE THE RELATED
SOFTWARE, SUBJECT ONLY TO THE INTEREST OF THE OBLIGOR-LICENSEE THEREOF; AND
(III) ALL LEGAL POWER, RIGHT AND AUTHORITY TO SELL THE PAYMENTS DUE UNDER THE
CONTRACT, ALL REMEDIES AND RIGHTS OF ENFORCEMENT RELATING TO SUCH PAYMENTS, ALL
RELATED GENERAL INTANGIBLES AND ALL OBLIGOR GUARANTIES TO US;


 


(E)                                  GOOD TITLE TO THE PAYMENTS DUE UNDER THE
CONTRACT, ALL REMEDIES AND RIGHTS OF ENFORCEMENT RELATING TO SUCH PAYMENTS, ALL
RELATED GENERAL INTANGIBLES AND ALL OBLIGOR GUARANTIES, AND ALL PROCEEDS THEREOF
FREE OF ALL LIENS, CLAIMS OR SECURITY INTERESTS, SHALL BE VESTED IN US BY THE
ASSIGNMENT EXECUTED BY YOU RELATING TO THE CONTRACT;


 


(F)                                    ALL COUNTERPARTS OF THE CONTRACT HAVE
BEEN CLEARLY MARKED TO INDICATE THAT ONLY ONE COUNTERPART IS THE “ORIGINAL” AND
ASSIGNABLE, AND THAT COUNTERPART WILL BE DELIVERED TO US AT THE TIME OF OUR
PURCHASE;

 

5

--------------------------------------------------------------------------------



 


(G)                                 AT THE TIME OF OUR PURCHASE OF THE CONTRACT,
YOU HAVE INFORMED US IN WRITING OF ALL AGREEMENTS ENTERED INTO BETWEEN YOU AND
THE OBLIGOR IN CONNECTION WITH THE CONTRACT AND/OR THE SOFTWARE AND OF ALL
AGREEMENTS BETWEEN YOU AND ANY PARTY FROM WHICH YOU HAVE RECEIVED A RIGHT TO
LICENSE, RELICENSE OR SUBLICENSE THE SOFTWARE COVERED BY THE CONTRACT, AND FULLY
EXECUTED COPIES (ALL ORIGINAL COPIES IF REQUESTED BY US) OF ALL THOSE AGREEMENTS
WILL BE DELIVERED TO USE SIMULTANEOUSLY WITH DELIVERY OF THE CONTRACT;


 


(H)                                 EACH PARTY TO THE CONTRACT OR ANY OBLIGOR
GUARANTY HAS ALL THE LEGAL CAPACITY, POWER AND RIGHT REQUIRED FOR IT TO ENTER
INTO THE CONTRACT OR OBLIGOR GUARANTY AND ANY SUPPLEMENTAL AGREEMENTS, AND TO
PERFORM ITS OBLIGATIONS THEREUNDER; ALL SUCH ACTIONS HAVE RECEIVED ALL CORPORATE
OR GOVERNMENTAL AUTHORIZATION REQUIRED BY ANY APPLICABLE CHARTER, BY-LAW,
CONSTITUTION, LAW, RULE OR REGULATION;


 


(I)                                     AT THE TIME OF OUR PURCHASE OF THE
CONTRACT NO EVENT OF DEFAULT, OR EVENT WHICH WITH THE PASSAGE OF TIME OR GIVING
OF NOTICE, OR BOTH, WOULD BECOME AN EVENT OF DEFAULT UNDER TERMS OF THE
CONTRACT, EXISTED AND YOU HAD NO KNOWLEDGE OF ANY FACT THAT MAY IMPAIR THE
CONTRACT’S VALIDITY;


 


(J)                                     THERE EXIST NO SETOFFS, COUNTERCLAIMS OR
DEFENSES ON THE PART OF ANY OBLIGOR UNDER THE CONTRACT OR ANY OBLIGOR GUARANTY
TO ANY CLAIMS AGAINST OR OBLIGATIONS OF ANY OBLIGOR THEREUNDER;


 


(K)                                  YOU HAVE NOT DONE ANYTHING THAT MIGHT
IMPAIR THE VALUE OF THE CONTRACT OR ANY RELATED OBLIGOR GUARANTY OR ANY OF OUR
RIGHTS UNDER THE CONTRACT, ANY RELATED OBLIGOR GUARANTY, OR WITH RESPECT TO THE
SOFTWARE COVERED BY THE CONTRACT OR PAYMENTS DUE UNDER THE CONTRACT;


 


(L)                                     ALL TAXES, ASSESSMENTS, FINES, FEES AND
OTHER LIABILITIES RELATING TO THE CONTRACT, THE PAYMENTS DUE UNDER THE CONTRACT,
THE RELATED SOFTWARE, OR ANY RELATED OBLIGOR GUARANTY HAVE BEEN PAID WHEN DUE,
AND ALL FILINGS IN RESPECT OF ANY SUCH TAXES, ASSESSMENTS, FINES, FEES AND OTHER
LIABILITIES HAVE BEEN TIMELY MADE;


 


(M)                               NEITHER YOU, NOR ANY DEVELOPER OR LICENSOR OF
THE SOFTWARE IS IN DEFAULT OF ANY OF YOUR OR SUCH DEVELOPER’S OR LICENSOR’S
OBLIGATIONS UNDER THE CONTRACT OR ARISING BY CONTRACT OR IMPOSED BY APPLICABLE
LAW, RULE OR REGULATION WITH RESPECT TO THE CONTRACT AND THE RELATED SOFTWARE;


 


(N)                                 YOU HAVE TAKEN, AT YOUR EXPENSE, ALL STEPS
FROM TIME TO TIME NECESSARY OR DEEMED BY US TO BE DESIRABLE TO PERFECT (AND
CONTINUE THE PERFECTION OF) OUR SECURITY INTEREST IN THE CONTRACT, THE PAYMENTS
COVERED BY THE CONTRACT AND ALL PROCEEDS THEREOF;


 


(O)                                 NEITHER THE CONTRACT NOR ANY RELATED OBLIGOR
GUARANTY HAS BEEN, OR WILL BE, TERMINATED, CANCELED, ALTERED, MODIFIED, CHANGED
OR AMENDED WITHOUT OUR PRIOR WRITTEN CONSENT;


 


(P)                                 AT THE TIME OF OUR PURCHASE OF THE CONTRACT,
NO AMOUNTS HAVE BEEN PREPAID ON THE CONTRACT EXCEPT ADVANCE PAYMENTS WHICH ARE
REQUIRED BY THE TERMS OF THE CONTRACT;


 


(Q)                                 THE OBLIGOR-LICENSEE UNDER THE CONTRACT HAS
NO CONTRACTUAL RIGHT TO CANCEL, TERMINATE OR SUSPEND PERFORMANCE UNDER THE
CONTRACT; AND

 

6

--------------------------------------------------------------------------------



 


(R)                                    IF THE CONTRACT IS AN INTERNATIONAL
CONTRACT, (I) THE CONTRACT IS STRICTLY ENFORCEABLE BY US AGAINST THE
OBLIGOR(S) THEREUNDER IN JURISDICTION(S) IN WHICH THE OBLIGOR IS ORGANIZED AND
EXISTING AND IN WHICH THE SOFTWARE IS USED, (II) THE OBLIGOR IS SUBJECT TO THE
JURISDICTION OF COURTS IN THE UNITED STATES OF AMERICA, (III) A JUDGMENT OR
DECREE RENDERED AGAINST THE OBLIGOR-LICENSEE IN ANY SUCH UNITED STATES
JURISDICTION WILL BE CAPABLE OF BEING RECOGNIZED, ENFORCED AND EXECUTED UPON IN
ANY APPLICABLE JURISDICTION AGAINST SUCH OBLIGOR-LICENSEE, (IV) NEITHER
EXECUTION AND DELIVERY OF, PAYMENT OR PERFORMANCE OF, TRANSFER OF PAYMENTS
THEREUNDER TO THE UNITED STATES, NOR THE ASSIGNMENT OR ENFORCEMENT OF THE
CONTRACT, OR THE REMEDIES THEREUNDER OR REQUIRED HEREIN, DO OR SHALL REQUIRE ANY
GOVERNMENTAL CONSENTS, APPROVALS OR LICENSEES OR ARE SUBJECT TO ANY APPLICABLE
REQUISITIONS, RESTRICTIONS, TAXES, FINES, FEES OR IMPOSTS OF ANY KIND, UNLESS
ALL OF THE SAME HAVE BEEN PAID OR PROVIDED FOR PRIOR TO THE PURCHASE OF THE
CONTRACT BY US, AND (V) ALL PAYMENTS THEREUNDER SHALL BE NET OF ALL TAXES, FEES,
IMPOSTS OR GOVERNMENTAL CHARGES OF ANY KIND WITH RESPECT TO THE CONTRACT AND/OR
THE EXPORTATION OF PAYMENTS TO THE UNITED STATES, PROVIDED HOWEVER, THAT THE
CONTRACT SHALL NOT BE DEEMED INELIGIBLE IN CONNECTION WITH CLAUSES
(I)-(III) ABOVE UNLESS WE IN OUR SOLE DISCRETION DETERMINE THAT IT MAY BE
NECESSARY TO ENFORCE THE CONTRACT THROUGH JUDICIAL PROCEEDINGS IN ORDER TO
OBTAIN THE FULL BENEFITS AND PROTECTIONS PROVIDED UNDER THE CONTRACT.

 

6.                                       Covenants.

 

Until the termination of this Agreement and for as long as we hold any Contract
purchased under this Agreement, you agree that you will:

 


(A)                                  FURNISH TO US:  (I) AS SOON AS AVAILABLE,
BUT NOT LATER THAN SIXTY (60) DAYS AFTER THE END OF EACH QUARTER (EXCEPT THE
LAST) OF EACH FISCAL YEAR, QUARTERLY UNAUDITED FINANCIAL STATEMENTS CONCERNING
YOUR BUSINESS, PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES APPLIED ON A BASIS CONSISTENT WITH THAT OF THE PRECEDING FISCAL
QUARTER, PRESENTING FAIRLY YOUR FINANCIAL CONDITION AS AT THE END OF THAT
QUARTER AND CONTAINING SUCH DATA AS MAY BE REQUESTED BY US, AND CERTIFIED AS
TRUE AND CORRECT BY YOUR CHIEF FINANCIAL OFFICER; (II) AS SOON AS AVAILABLE, BUT
NOT LATER THAN ONE HUNDRED-TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR,
A COPY OF YOUR ANNUAL AUDIT REPORT FOR THAT YEAR, PREPARED IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A BASIS CONSISTENT WITH THAT
OF THE PRECEDING FISCAL YEAR AND PRESENTING FAIRLY YOUR FINANCIAL CONDITION AS
AT THE END OF THAT FISCAL YEAR AND THE RESULTS OF YOUR OPERATIONS FOR THE TWELVE
(12) MONTH PERIOD THEN ENDED AND SIGNED BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED STANDING OR OTHERWISE SATISFACTORY TO US; AND
(III) FROM TIME TO TIME ANY OTHER INFORMATION AS WE MAY REASONABLY REQUEST;


 


(B)                                 NOTIFY US PROMPTLY UPON YOUR LEARNING OF
(I) ANY CHANGE IN THE NAME OF THE OBLIGOR UNDER ANY CONTRACT PURCHASED BY US;
(II) THE DEFAULT OR VIOLATION OF ANY PROVISION OF A CONTRACT PURCHASED BY US OR
OTHER RELATED DOCUMENT BY ANY OBLIGOR THEREUNDER OR THE OCCURRENCE OF EVENT
WHICH WITH NOTICE OR THE PASSAGE OF TIME WOULD CONSTITUTE A DEFAULT UNDER ANY
CONTRACT PURCHASED BY US; (III) ANY AND ALL LITIGATION OF WHICH YOU HAVE
KNOWLEDGE CONCERNING YOU OR ANY OBLIGOR WHICH MIGHT REASONABLY BE CONSTRUED TO
AFFECT ADVERSELY OUR INTEREST IN A CONTRACT PURCHASED BY US OR THE PAYMENTS
UNDER THE CONTRACT; (IV) ANY MATTER WHICH MAY ADVERSELY AFFECT YOUR RIGHT TO
LICENSE, SUBLICENSE OR REL I TENSE, OR THE OBLIGOR’S RIGHTS AS LICENSEE OF ANY
SOFTWARE COVERED UNDER A CONTRACT PURCHASED BY US OR ANY OF OUR RIGHTS UNDER
THIS AGREEMENT;

 

7

--------------------------------------------------------------------------------



 


(C)                                  PERMIT US REASONABLE ACCESS TO YOUR BOOKS
AND RECORDS AS THEY RELATE TO CONTRACTS PURCHASED BY US;


 


(D)                                 MAKE OR CAUSE TO BE MADE ALL FILINGS IN
RESPECT OF, AND PAY OR CAUSE TO BE PAID WHEN DUE, ALL TAXES, ASSESSMENTS, FINES,
FEES AND OTHER LIABILITIES (INCLUDING ALL TAXES AND OTHER CLAIMS IN RESPECT TO
THE CONTRACTS AND THE RELATED SOFTWARE), EXCEPT AND SO LONG AS (I) SUCH TAXES,
ASSESSMENTS, FINES, FEES AND OTHER LIABILITIES ARE CONTESTED IN GOOD FAITH, WITH
DUE DILIGENCE AND BY APPROPRIATE PROCEEDINGS; (II) A RESERVE THEREFORE HAS BEEN
ESTABLISHED AND IS BEING MAINTAINED AND SUCH RESERVE IS IN AN AMOUNT DETERMINED
TO BE ADEQUATE, UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, BY INDEPENDENT
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING; AND (III) FAILURE TO PAY THE SAME
DOES NOT ADVERSELY AFFECT OUR RIGHTS UNDER THIS AGREEMENT OR UNDER A CONTRACT
PURCHASED BY US OR OUR INTEREST IN THE RELATED SOFTWARE;


 


(E)                                  NOT (I) CEASE TO ENGAGE IN SUBSTANTIALLY
THE SAME LINE OF BUSINESS IN WHICH YOU ARE ENGAGED ON THE DATE OF THIS
AGREEMENT, (II) CEASE TO ENGAGE IN THE DEVELOPMENT AND LICENSING OF SOFTWARE, OR
(III) SELL, TRANSFER OR CONVEY A SUBSTANTIAL PART OF YOUR ASSETS OR EFFECT OR BE
A PARTY TO ANY MERGER OR CONSOLIDATION UNLESS THE SAME SHALL NOT, IN OUR SOLE
DETERMINATION, ADVERSELY AFFECT YOUR FINANCIAL CONDITION OR CAPACITY OR YOUR
ABILITY TO PERFORM YOUR OBLIGATIONS UNDER CONTRACTS PURCHASED BY US OR WITH
RESPECT TO THE SOFTWARE COVERED BY SUCH CONTRACTS (ALL SUCH DETERMINATIONS SHALL
BE MADE NOT LATER THAN THIRTY (30) DAYS AFTER YOUR REQUEST THEREFOR, AND IF NOT
MADE BY US WITHIN SUCH TIME, SHALL BE DEEMED TO BE A DETERMINATION BY US OF NO
ADVERSE AFFECT);


 


(F)                                    PERFORM ALL YOUR OBLIGATIONS ARISING BY
CONTRACT OR IMPOSED BY APPLICABLE LAW, RULE OR REGULATION WITH RESPECT TO THE
CONTRACTS AND THE RELATED SOFTWARE, INCLUDING, WITHOUT LIMITATION, PROVIDING
MAINTENANCE AND SERVICE OF THE SOFTWARE IN ACCORDANCE WITH YOUR STANDARD
PRACTICE AND POLICY;


 


(G)                                 NOTIFY US AT LEAST TEN (10) DAYS PRIOR TO
YOUR (I) CHANGING THE LOCATION OF YOUR PRINCIPAL PLACE OF BUSINESS OR CHIEF
EXECUTIVE OFFICE OR (II) OPENING OR CLOSING ANY PLACES OF BUSINESS IN ANY
JURISDICTIONS WHERE SUCH OPENINGS OR CLOSINGS MIGHT AFFECT THE PLACE WHERE A UCC
FINANCING STATEMENT OR SIMILAR DOCUMENT WOULD NEED TO BE FILED IN ORDER TO
PERFECT OR PROTECT OUR INTEREST IN ANY CONTRACT OR PAYMENT; AND


 


(H)                                 FROM TIME TO TIME EXECUTE AND DELIVER SUCH
FURTHER DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS AS WE MAY REASONABLY
REQUEST IN ORDER TO FULLY EFFECT THE PURPOSES OF THIS AGREEMENT AND TO PROTECT
OUR INTEREST IN THE CONTRACTS AND THE PAYMENTS.

 

7.                                       Agreement to Indemnify.

 

We assume no obligation or liability to any Obligor under any Contract purchased
by us and no assignment of any Contract shall impose any such obligation or
liability on us.  You agree to indemnify and save us harmless of, from and
against any losses, damages, penalties, forfeitures, claims, costs, expenses
(including court costs and reasonable attorneys’ fees) or liabilities which may
at any time be brought, incurred, assessed or adjudged against us, related to or
arising from the Contracts and the related Software or the collection of
transmission of Payments under a Contract.

 

8

--------------------------------------------------------------------------------


 

We will each give the other notice of any event or condition that requires
indemnification by you hereunder, or any allegation that such event or condition
exists, promptly upon obtaining knowledge thereof.  You agree to pay all amounts
due hereunder promptly after such amount has become due or assessed, or if
contested as hereinafter provided, after such amount has been settled or
adjudicated in connection with such contest.  To the extent that you may make or
provide, as determined by us or to the satisfaction of counsel retained for the
purpose of contesting the underlying claim, for payment under this indemnity
provision, and if you are otherwise in compliance with the terms of this
Agreement, you shall have the right to select counsel subject to our reasonable
concurrence, and to control litigation related thereto, to determine the
settlement of claims thereon, and be subrogated to our rights with respect to
such event or condition.  All of the indemnities and agreements contained in
this paragraph shall survive and continue in full force and effect
notwithstanding termination of this Agreement or of any Contact purchased by us
provided however, that such indemnities and agreements shall expire and be of no
further effect after the lapse or expiration of all statute of limitation
periods applicable to the claims and events for which indemnification is
provided.

 

8.                                       Agreements Regarding Collections.

 

You agree to promptly notify the Obligor-licensee under each Contract purchased
by us, and obtain the Obligor-licensee’s written acknowledgment, of the fact of
such purchase and direct each such Obligor-licensee, thenceforth, to make all
payments directly to us.  If, despite such direction, you subsequently receive a
Payment on account of a Contract sold to us, you agree to hold the amount in
trust for us and immediately forward the Payment to us in kind.  You hereby
authorize us to endorse, in writing or by stamp, in your name or otherwise any
and all checks, drafts, notes, bills of exchange and orders, howsoever received
by us, representing any Payment under any Contract purchased by us.  We may take
or fail to take whatever action with respect to collections under Contracts
purchased by us as we, in our sole discretion, shall deem proper.  Regardless of
what collection action we may or may not take, the provisions of paragraphs 10
and 11 will remain in force and shall be unaffected by any such action or
failure to act.

 

Sales and use taxes, and other taxes of a similar nature which we may hereafter
specifically agree to bill and collect, will be billed for by us in accordance
with your reasonable instructions and collected by us using our normal
collection methods.  Upon our receipt thereof, such taxes shall be remitted to
you monthly for payment to the appropriate taxing authorities.  You shall at all
times remain responsible for the preparation and filing of all state and local
tax returns applicable to such taxes and for the actual payment thereof and for
the billing, collection and payment of, and the filing of returns with respect
to, all other taxes, imposts, fines and fees charged or assessed with respect to
the Contracts, Payments and/or Software.

 

9.                                       Contract Prepayments.

 

If a Contract purchased by us is prepaid in full for any reason, we shall be
entitled to receive, in connection with the prepayment, an amount equal to the
Repurchase Price of the Contract plus, if provided for in Schedule A to this
Agreement, a prepayment fee calculated in accordance with Schedule A (as the
same may be revised by us from time to time by written

 

9

--------------------------------------------------------------------------------


 

revisions).  This paragraph 9 shall not apply to any Contract repurchased under
paragraph 10 or 11.

 

10.                                 Repurchase of Contracts (Lack of
Eligibility).

 

In the event any Contract shall not be an Eligible Contract at the time of our
purchase or shall thereafter cease to be an Eligible contract you agree, upon
demand by us, to repurchase the Contract for cash for a price equal to the
Repurchase Price of the Contract.  After we receive the Repurchase Price for any
repurchased Contract, we will reassign to you all of our right, title and
interest in the repurchased Contract and nay Payments due thereunder, without
recourse to, and without representations or warranties by, us of any kind
whatsoever.

 

11.                                 Repurchase of contracts (Obligor Default).

 

In the event that we give you notice of an Obligor Default under any Contract
purchased by us, and request in writing that you repurchase the defaulted
Contract, you will within ten (10) days after receipt of our request, pay to us
an amount equal to the Repurchase Price of the defaulted Contract, computed as
of the time of your payment.  After we receive the Repurchase Price for any
repurchased Contract we will reassign to you all of our right, title and
interest in the repurchased Contract and any Payments due thereunder within
recourse to, and within representations or warranties by, us of any kind
whatsoever.

 

12.                                 Fees and Reimbursements.

 


(A)                                  IN CONSIDERATION OF OUR ISSUANCE OF THIS
LETTER AGREEMENT AND RELATED DOCUMENTS, OUR PREPARATION TO ANALYZE, CONSIDER AND
ADMINISTER CONTRACTS TO BE OFFERED TO US UNDER THIS AGREEMENT, AND IN
CONSIDERATION OF OTHER COSTS, EXPENSES, SERVICES AND LABOR TO BE INCURRED AND
EXPENDED BY US IN CONNECTION WITH THIS AGREEMENT, YOU AGREE TO PAY TO US A
DOCUMENTATION AND PREPARATION FEE (THE “FEE”)IN THE AMOUNT OF $50,000.00, OF
WHICH $25,000.00 HAS BEEN FULLY EARNED BY US UPON YOUR EXECUTION OF THIS
AGREEMENT, AND THE BALANCE OF WHICH SHALL BE REFUNDED TO YOU ONLY IF WE SHALL
HAVE PURCHASED CONTRACTS HAVING AN AGGREGATE PURCHASE PRICE IN EXCESS OF
$2,500,00.00 ON OR PRIOR TO MARCH 6, 1993, OR IF WE SHALL HAVE TERMINATED THIS
AGREEMENT PRIOR TO SUCH DATE (UNLESS TERMINATION IS MADE IN CONNECTION WITH AN
ADVERSE CHANGE IN YOUR BUSINESS OR FINANCIAL CONDITION OR A BREACH BY YOU OF
THIS AGREEMENT, IN WHICH EVENT THE BALANCE MAY BE RETAINED BY US).  EXCEPT AS
PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, THIS FEE SHALL NOT BE REFUNDABLE
FOR ANY REASON WHATSOEVER.


 


(B)                                 IN ADDITION TO THE FEE, YOU AGREE TO PAY THE
AMOUNT OF ATTORNEY’S AND PARALEGAL’S FEES INCURRED BY US IN THE INVESTIGATION OF
AND DOCUMENTATION OF THIS AGREEMENT AND MATTERS RELATED HERETO, PROVIDED
HOWEVER, THAT THE AMOUNT OF SUCH REIMBURSEMENT DUE FROM YOU SHALL NOT EXCEED
$5,000.00.


 


(C)                                  THE FEES AND REIMBURSEMENTS REFERRED TO IN
PARAGRAPH 12(A) AND 12(B) ARE NOT COMMITMENT FEES, AND NEITHER THE PAYMENT OF
SUCH FEES AND/OR REIMBURSEMENTS, NOR ANY OTHER PROVISIONS OF THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED TO CREATE A COMMITMENT ON OUR PART TO CONSIDER OR
PURCHASE CONTRACTS EXCEPT IN OUR SOLE DISCRETION AND AS PROVIDED IN AND SUBJECT
TO THE PROVISIONS OF THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

13.                                 Termination.

 

This Agreement shall continue in effect until terminated and may be terminated
by either party at any time upon thirty (30) days’ written notice to the other,
provided, however, that all of the rights and obligations of the parties
applicable to the Contracts purchased by us prior to such termination shall
survive such termination.

 

14.                                 Miscellaneous.

 


(A)                                  YOU AGREE TO PAY ALL REASONABLE COSTS AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ AND PARALEGAL’S FEES, EXPENSES AND
COURT COSTS INCURRED BY US IN ENFORCING ANY OF THE PROVISIONS OF THIS AGREEMENT
OR IN ENFORCING ANY OBLIGATIONS OF YOURS CONTAINED IN ANY ASSIGNMENT.


 


(B)                                 YOU HEREBY WAIVE NOTICE OF ANY OBLIGOR
DEFAULT UNDER ANY CONTRACT PURCHASED BY US AND YOU CONSENT THAT, WITHOUT
AFFECTING ANY OF YOUR LIABILITIES OR OBLIGATIONS HEREUNDER OR UNDER ANY
ASSIGNMENT, WE MAY AGREE WITH ANY OBLIGOR AS TO ANY MODIFICATION, ALTERATION,
RELEASE, COMPROMISE, EXTENSION, WAIVER, CONSENT, OR OTHER SIMILAR OR DISSIMILAR
INDULGENCE OF OR WITH RESPECT TO ANY TERM OR CONDITION RELATING TO THE PAYMENTS
OR RIGHTS UNDER THE CONTRACT WHICH HAVE BEEN ASSIGNED TO US.


 


(C)                                  ANY NOTICE UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DELIVERED IN PERSON, BY TELEGRAM OR BY UNITED STATES FIRST
CLASS MAIL, POSTAGE PREPAID, AND ADDRESSED:


 


(I)                                     IF TO YOU, AT YOUR ADDRESS SET FORTH ON
THE FIRST PAGE OF THIS AGREEMENT;


 


(II)                                  IF TO US, AT ONE SOUTH WACKER DRIVE,
CHICAGO, ILLINOIS 60606, ATTN: PRESIDENT; AND


 


(III)                               TO EITHER PARTY AT ANY OTHER ADDRESS.  AS
SUCH PARTY MAY, BY NOTICE AS HEREIN PROVIDED, RECEIVED BY THE OTHER, DESIGNATE
AS ITS ADDRESS FOR ALL NOTICES UNDER THIS AGREEMENT.


 


(D)                                 THIS AGREEMENT SHALL BE BINDING ON, AND
INURE TO THE BENEFIT OF, US AND YOU AND OUR RESPECTIVE SUCCESSORS AND ASSIGNS
AND CONTAINS OUR ENTIRE UNDERSTANDING AND AGREEMENT WITH RESPECT TO THE SUBJECT
MATTER HEREOF.  IT IS UNDERSTOOD AND AGREED THAT FROM TIME TO TIME WE MAY,
WITHOUT NOTICE TO YOU, (I) DECIDE THAT ANY OR ALL OF THE PURCHASES PURSUANT
HERETO SHALL BE MADE BY ONE OR MORE OF OUR AFFILIATES, SUBSIDIARIES, OR
SUBSIDIARIES OF OUR AFFILIATES; (II) ASSIGN TO ONE OR MORE OF OUR AFFILIATES,
SUBSIDIARIES OR SUBSIDIARIES OF OUR AFFILIATES, ALL OF OUR RIGHT, TITLE AND
INTEREST IN ANY CONTRACT PURCHASED BY US HEREUNDER AND THE SOFTWARE COVERED BY
ANY SUCH CONTRACT; AND (III) ASSIGN THIS AGREEMENT IN WHOLE OR IN PART AND/OR
ALL OR PART OF OUR RIGHTS AND BENEFITS UNDER THIS AGREEMENT TO ANY PERSON,
PROVIDED HOWEVER, THAT WE SHALL GIVE YOU NOTICE OF ANY ASSIGNMENT DESCRIBED IN
CLAUSE (III) OF THIS SENTENCE.  IF ONE OR MORE OF OUR AFFILIATES, SUBSIDIARIES
OR SUBSIDIARIES OF OUR AFFILIATES PURCHASE ANY CONTRACT, SUCH PURCHASE OR
PURCHASES SHALL BE MADE UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


(E)                                  THIS AGREEMENT HAS BEEN DELIVERED FOR
ACCEPTANCE BY US IN CHICAGO, ILLINOIS AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS. 

 

11

--------------------------------------------------------------------------------



 


YOU HEREBY (I) WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR
DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS AGREEMENT; (II) IRREVOCABLY
SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN COOK COUNTY,
ILLINOIS, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING
FROM OR RELATED TO THIS AGREEMENT; (III) IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT YOU MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING; (IV) AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN ANY OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW; AND (V) AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR
PROCEEDING AGAINST US OR ANY OF OUR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
PROPERTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT OTHER THAN ONE LOCATED IN COOK COUNTY, ILLINOIS.  NOTHING IN THIS
PARAGRAPH SHALL AFFECT OR IMPAIR OUR RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER
PERMITTED BY LAW OR OUR RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST YOU OR
YOUR PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.


 


(F)                                    THIS AGREEMENT IS NOT ASSIGNABLE BY YOU,
BY OPERATION OF LAW OR OTHERWISE.


 


(G)                                 ALL OF THE COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY YOU IN THIS AGREEMENT SHALL,
NOTWITHSTANDING ANY INVESTIGATION BY US, BE DEEMED TO BE MATERIAL TO AND TO HAVE
BEEN RELIED UPON BY US WITH RESPECT TO EACH CONTRACT PURCHASED TO US PURSUANT TO
THIS AGREEMENT.  OUR KNOWLEDGE AT ANY TIME OF ANY BREACH OF OR NON-COMPLIANCE
WITH ANY OF SUCH COVENANTS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES SHALL NOT
CONSTITUTE A WAIVER OF ANY THEREOF BY US.  NONE OF OUR RIGHTS UNDER THIS
AGREEMENT WILL BE WAIVED EXCEPT BY A WRITING SIGNED BY US AND ANY SUCH WAIVER
WILL BE EFFECTIVE ONLY AS TO MATTERS EXPRESSLY SET FORTH IN SUCH WRITING.


 


(H)                                 OUR OBLIGATION TO PERFORM UNDER THIS
AGREEMENT IS LIMITED BY AND SUBJECT TO ANY AND ALL APPLICABLE LAWS, RULES AND
REGULATIONS.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED OR INVALID UNDER SUCH
LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING
PROVISIONS OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, kindly so indicate by your signature
under the words “Accepted and Approved” and return all copies of this Agreement,
as executed by you, to us and upon our executing the same this letter

 

 

 

SANWA BUSINESS CREDIT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

ACCEPTED AND APPROVED:

 

 

 

Aspen Technologies, Inc.

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Attachment: Schedule A

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A ATTACHED TO AND MADE A PART OF THAT CERTAIN LETTER AGREEMENT (THE
“LETTER AGREEMENT”) DATED MARCH 28, 1992, BETWEEN ASPEN TECHNOLOGY, INC. AND
SANWA BUSINESS CREDIT CORPORATION (“SBCC”)

 

1.                                       Discount Rate.  Contracts purchased
pursuant to the Letter Agreement will be discounted to yield to SBCC the
following equivalent simple interest rates per annum:

 

Size of Contract
(determined using highest
Discount Rate stated below)

 

Interest Rates Per Annum

 

 

 

$25,000.00 – $100,000.00

 

12.50%

$100,000.01 – $500,000.00

 

11.25%

$500,000.01 and greater

 

11.00%

 

2.                                       Prepayment Fee.  If a Contract is
prepaid for any reason, SBCC will be entitled to receive, in addition to the
Repurchase Price for the Contract, a prepayment fee equal to the greater amount
computed under the following schedules:

 

Schedule 1:

 

The prepayment fee will be equal to the Repurchase Price of the Contract
multiplied by the applicable percentage determined below.

 

Prepayment Occurring During
Months Following Date
Contract Purchased

 

Prepayment Fee as Percentage
of Repurchase Price.

 

 

 

Months 01-12

 

5%

Months 13-24

 

4%

Months 25-36

 

3%

Months 37-48

 

2%

Months 49-60

 

1%

Months 61 and thereafter

 

0%

 

Schedule 2                                    [applicable only to
dollar-denominated Contracts and International Contracts for which the
Repurchase Price is determined on the basis of clause (i) (A) of paragraph
1(o) of the Letter Agreement]

 

The prepayment fee for any Contract shall be the difference between (a) the
present value of the remaining Balance of Payment calculated using the
Applicable Treasury Rate quoted most recently prior to the date such Contract is
repurchased minus (b) the present value of such remaining Balance of Payment
calculated using the Applicable Treasury Rate quoted

 

--------------------------------------------------------------------------------


 

most recently prior to the date such Contract was purchased by SBCC, provided
that in no event will the prepayment fee be less than 0.

 

The “Applicable Treasury Rate” will be the “This Week” rate quoted for “Treasury
Constant Maturities” of the applicable maturity, as determined by the following
chart, in Statistical Release H.15 (519) published by the Board of Governors of
the Federal Reserve System.  In the event that the Board of Governors ceases
publishing H.15 (519), the Applicable Treasury Rate, will be determined using a
comparable index chosen by SBCC in good faith.

 

Contract Term in Months*

 

Applicable Maturity of
Treasury Constant Maturities

 

 

 

18 or less

 

1-Year

more than 18 but 48 or less

 

2-Year

More than 48 but 72 or less

 

3-Year

More than 72 but 120 or less

 

5-Year

 

--------------------------------------------------------------------------------

*Note: to determine the Applicable Treasury Rate for the date the Contract was
purchased by SBCC, use the original term of the Contract.  To determine the
Applicable Treasury Rate for the date the Contract is repurchased, use the
number of whole months in the remaining term on the date of repurchase.

 

Agreed to this 25 day of March 1992.

 

ASPEN TECHNOLOGIES, INC.

SANWA BUSINESS CREDIT CORPORATION

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

There is currently approximately $5000 owed to the Department of Revenue, State
of Kansas.

 

--------------------------------------------------------------------------------


 

[CUSTOMER NAME AND ADDRESS]

 

Dear Sirs:

 

We refer to our Software License and Service Agreement with you dated
                       , 200  , a copy of which is attached (the “Contract”) and
advise you that we have sold all of our rights to the payments due under the
Contract as set forth below ( the “Payments”) to Fleet Business Credit, LLC
(“Fleet”).

 

                                                DUE
DATE                                                                                   
AMOUNT DUE

 

Please note that all requests for Service and any questions related to the
Product should still be referred to us.  AspenTech has not transferred any of
its obligations in the Contract, and all correspondence or questions regarding
training and maintenance should be directed to your AspenTech representative. 
All of the Payments should be made directly to Fleet at Fleet Global Vendor
Finance, 135 South LaSalle, Department 8210, Chicago, Illinois 60674-8210, or at
such other address as Fleet may advise you of directly.

 

AspenTech also advises you that you should not, without Fleet’s prior written
consent: (i) modify or amend the Contract, (ii) assign, encumber or sublet your
rights under the Contract, or (iii) exercise any of your rights under the
Contract which are exercisable only with the consent of AspenTech.  Further, a
copy of each notice which you are required to give AspenTech under the terms of
the Contract should also be sent by you to Fleet at its address set forth above,
or at such other address as Fleet may hereafter notify you.

 

Thank you in advance for your assistance and cooperation in the assignment of
Payments under the referenced Contract.

 

Very truly yours,

 

 

Christine Duffy
Treasurer
Aspen Technology, Inc.

 

--------------------------------------------------------------------------------
